Citation Nr: 0705677	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  04-31 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a disorder claimed as 
depression and mood disorder with memory loss and lack of 
concentration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Konya, Counsel




INTRODUCTION

The veteran served on active duty from May 1977 to October 
1977.  According to VA NGB Form 22, the veteran also had 
National Guard service from October 1977 to December 1979.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2003 decision by the RO in Augusta, Maine.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the evidence of record reveals that the veteran had 
some nervous problems during service with the National Guard.  
(See the December 1979 health record.)  The veteran also 
sustained a serious head injury in a post-service fall in 
1989.  The veteran asserts that he has a disorder manifested 
by depression and mood disorder with memory loss and lack of 
concentration that is related to (due to or aggravated by) 
his period of service.  As is explained below, additional 
development is recommended prior to a decision on this 
matter.

According to applicable laws and regulations, service 
connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  Furthermore, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty for training (ACDUTRA), or for 
disability resulting from injury incurred or aggravated 
during a period of inactive duty training (INACDUTRA).  38 
U.S.C.A. §§ 101(24), 1131 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.6 (2006).

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b) (West 2002 & Supp. 2006); 38 C.F.R. § 3.303(d) 
(2006); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A preliminary review of the claims file indicates that 
Hickson element (1) has been satisfied.  That is to say, 
there are medical reports showing a current diagnoses of 
various mental and psychiatric conditions including bipolar 
disorder and alcohol dependence with depressed mood and 
history of head in injury in 1989.

As to Hickson element (2), the evidence of record is not 
sufficient to show the veteran suffered from a disability, 
incurred in or aggravated by service, which would entitle him 
to service connection.  The claims folder contains a sparse 
amount of medical records from service in the National Guard.  
Numerous attempts have been made to obtain the veteran's 
missing records and the RO eventually determined that all 
efforts had been exhausted and therefore a substantial 
portion of the veteran's records are missing.  See September 
2003 Memorandum from Military Records Specialist.  Of those 
records currently on file, a December 1979 record from the 
Army National Guard, indicated that the veteran was very 
nervous and desired help.  The examining physician noted that 
the veteran should be separated from the Rhode Island Army 
National Guard in an effort to straighten out his emotional 
status.  No additional information was noted in the December 
1979 medical record. 

As already indicated, VA NGB Form 22, shows the veteran had 
National Guard service from October 1977 to December 1979.  
The Form references that the veteran's terminal date of 
reserve service was January 13, 1983.  His service in the 
National Guard was terminated in 1979, four years earlier 
than his date of obligation.  The VA NGB Form 22 indicates 
that the was terminated due to a physical disability.  No 
additional records have been obtained elaborating on that 
physical disability. 

As stated above, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by ACDUTRA, but only for injury incurred during 
INACDUTRA.  Non-traumatic occurrence or aggravation of a 
disease, such as a psychiatric condition, is not defined as 
an injury.  The veteran's ACDUTRA or INACDUTRA status during 
his service in the Army National Guard is not clearly 
indicated in the record.  In order to establish whether he is 
entitled to service connection for a disease incurred in or 
aggravated by service, it is critical to know which periods 
of his service were ACDUTRA and which were INACDUTRA.  
Without such information, it cannot be determined whether he 
was diagnosed with a mental or psychiatric condition during 
ACDUTRA or INACDUTRA or whether his condition may have been 
aggravated by ACDUTRA.

The Board notes that there may be relevant private treatment 
records which may have a direct impact on the service 
connection claim at hand, that have not been obtained and 
associated with the claims folder.  A private examination 
dated in December 1989, noted that the veteran had previously 
underwent treatment with the following:  Dr. Linda DeConte, a 
psychologist-therapist; Dr. Anthony Davids, Ph.D., a 
psychologist; Dr. Illene McNamara, a psychiatrist; and Dr. 
Frank Jones, a psychologist.  The Board also notes that the 
private December 1989 examination, performed by Dr. Louis 
Sorrentino, M.D., is incomplete and pages of the examination 
seem to be missing.  To the extent these records could 
provide further insight into whether the veteran's condition 
is service-related, they should be obtained.  See 38 U.S.C.A. 
§ 5103A(b)(1) (West 2002 & Supp. 2006) (under VA's duty to 
assist, reasonable efforts shall be implemented to obtain 
relevant records which the claimant has identified); 38 
C.F.R. § 3.159(c)(1) (2006).

Additionally, the record indicates the veteran has been 
awarded disability benefits by the Social Security 
Administration (SSA).  The August 1997 SSA Decision noted he 
was partly awarded benefits due to depression and lack of 
concentration.  There are, however, no records on file 
pertaining to such benefits.  The Court has made it 
abundantly clear that the records concerning awards of Social 
Security disability benefits are relevant and must be 
obtained.  Masors v. Derwinski, 2 Vet. App. 181 (1992).  The 
RO should contact the SSA and attempt to obtain copies of the 
decision granting benefits as well as any medical evidence 
used in reaching that decision.  The medical records that 
provided the basis for this agency's decision may include 
findings that are pertinent to the veteran's claim with VA.

Finally, the Board also notes that Hickson element (3) has 
not been satisfied.  Assuming for the sake of argument that 
evidence exists which would satisfy element (2), there still 
also must be medical evidence of a nexus between the in-
service disease and the veteran's current psychiatric 
condition.  There is no such medical nexus opinion presently 
in the record.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000) ("A veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability . . .") Also 
found at Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).   Additionally, 
as noted above, this matter is complicated by the veteran's 
post-service head injury.  As such, following development of 
the record, a new examination is in order.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain verification of 
all of the veteran's periods of military 
service, including all active duty 
service, ACDUTRA, and INACDUTRA.  There 
should be specific certification of his 
duty status (exactly when the veteran 
was on ACDUTRA and when he was on 
INACDUTRA) during the time period in 
question.  The RO should also make an 
attempt to obtain any records that may 
elaborate on the notation of "physical 
disability" found on the veteran's VA 
NGB Form 22 as the reason for 
separation.

2.  After obtaining the veteran's 
authorization (VA Form 21-4142), request 
copies of any outstanding records of 
pertinent treatment from Dr. Linda 
DeConte, Dr. Anthony Davids, Dr. Illene 
McNamara, Dr. Frank Jones, and Dr. Louis 
Sorrentino.  All records obtained should 
be associated with the claims file.  

3.  Obtain all documents pertaining to 
the veteran's receipt of disability 
benefits from the SSA, and then 
associate these documents with his 
claims folder.  These records should 
include copies of any decision on the 
claim for disability benefits, as well 
as any medical records used to make the 
determination of entitlement to such 
benefits, and any hearing transcripts, 
etc.

4.  Schedule the veteran for an 
appropriate examination to obtain a 
medical opinion as to the nature and 
likely etiology of any current 
psychiatric or mental disorder.  The goal 
of the examination is to discern whether 
the veteran currently suffers from a 
disability related to service, separate 
and distinct from any incurred in his 
1989 head injury.  The veteran's claims 
folder must be reviewed by the examiner 
in conjunction with the examination.  

The examiner should, to the extent 
possible, without resorting to 
speculation, provide a diagnosis or 
diagnoses for the symptoms and impairment 
the veteran currently claims.  With 
regard to etiology, the examiner should 
provide an opinion as to whether the 
diagnosed condition is related either to 
an injury or to a disease process.  If 
the former, the examiner should indicate 
when that injury occurred.  If the 
examiner finds that the veteran currently 
has a psychiatric or mental problem 
resulting from a disease process, the 
examiner should indicate when that 
disease was first manifest, and if 
manifest prior to the veteran's period of 
service, whether that condition was 
likely aggravated by his time in service.  
The examiner should provide a complete 
rationale.

5.  The RO should then readjudicate the 
claim.  If any benefit sought remains 
denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of 
the case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



